United States District Court
Northern District of California

10
iB
12
13
14
15
16
17
18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-01357-JSC Document 13 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DACARI SPIERS Case No. C_V-20-1357-JS§

CONSENT OR DECLINATION
Plaintiff(s) TO MAGISTRATE JUDGE
v. JURISDICTION

CITY AND COUNTY OF SAN

FRANCISCO, et al.
’ Defendant(s).

 

slow by checking one of the two boxes whether you (if you are the. party
an attormey in the case). choose(s) to consent or decline magistrate j dg
form below your selection, S

INSTRUCTIONS: Please i

   
  

   
 

jurisdiction in this matter. Sign.
WM Consent to Magistrate Judge Jurisdiction

In accordance withthe provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

 

OR
CL) Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

magistrate judge conduct all further proceedings in this case and I hereby request.that this case
be reassigned to a United States district judge.

DATE: April21,2020 name; Raymond R. Rollan

 

COUNSEL FOR

(OR “PRO SE”): City and County of San Francisco

 

/s/ Raymond R. Rollan
Signature

 

 
